﻿1.	It is with pride and a sense of profound gratitude, Sir, that I have the honour, on behalf of the delegation of Swaziland, to address the Assembly during the presidency of a man who not only hails from our part of the world but is a true son of Africa. Your beloved country, Zambia, and the Kingdom of Swaziland share the best of relations in harmony with our common historic and cultural heritage. As Members of the United Nations, members of the OAU, of the Commonwealth and of non-aligned organizations, our sister nation States continue to share identical views and aspirations in the international arena. We are both founding member nations of the Southern African Development Co-ordination Conference, a united group of southern African States that seek to widen the scope of their economic development.
2.	Congratulations, Sir. Your election to the high post of President of the thirty-ninth session of the General Assembly is clear testimony to your outstanding ability, pleasant personality and diplomatic skills. The delegation of Swaziland is convinced that under your stewardship the proceedings of the General Assembly will be conducted in a constructive manner, and wishes to assure you of its wholehearted co-operation.
3.	I should also like to take this opportunity to express our warm appreciation to your predecessor, Mr. Jorge Illueca, of Panama, who presided over the deliberations of the thirty-eighth session with skill and competence.
4.	Let me also convey my delegation's appreciation to the Secretary-General and the entire staff of the United Nations for the excellent work they continue to render the international community through the United Nations system in the maintenance of global peace and security.
5.	My delegation is pleased to welcome into this great family of nations the newly independent State of Brunei Darussalam. We look forward to its contributing to the success of the Organization.
6.	Today we live in an unstable world, a world threatened by all kinds of conflicts, whether interstate or global. It is therefore incumbent upon us as Member States of the United Nations to uphold the Charter and to implement its provisions with utmost care. Peace and security seem to be illusive nowadays. Many nations tend to be indifferent to General Assembly and Security Council resolutions. Should such a trend persist, the world will soon find itself in Armageddon, and peaceful co-existence and good- neighbourliness will be things of the past.
7.	The world is in dire need of complete disarmament. The accumulation of dangerous weapons for mass destruction by both large and small nations threatens the very existence of humanity. While many people are concerned more about a "nuclear holocaust of some sort, let us remember that many of the wars fought in the past, and those that are being waged today, have resulted in the loss of millions of lives by the use of conventional weapons.
8.	It is common to hear complaints about the inability of the United Nations to deal with armed conflicts around the world. Indeed, such criticism is disquieting, and it is the duty of all Member States of this Organization to abide by the provisions of the Charter of the United Nations and to implement the General Assembly and Security Council resolutions without fail. The United Nations is not a world parliament. It does not enact laws but recommends appropriate action by means of resolutions. Thus, peace and security can be upheld only if Member States respect such recommendations.
9.	Over the years, we have witnessed gross violations of the Charter, particularly of Article 2, paragraph 4. Interference in the internal affairs of others runs counter to civilized conduct and is a direct cause of tension around the world. My delegation hopes that those nations that have fallen into the temptation of not respecting the Charter will reconsider, for the sake of international peace and security.
10.	Article 1, paragraph 3 of the Charter of the United Nations states:
"To achieve international co-operation in solving international problems of an economic, social, cultural, or humanitarian character, and in promoting and encouraging respect for human rights and for fundamental freedoms for all without distinction as to race, sex, language, or religion".
11.	Respect for human rights is of cardinal importance in the world. It is unfortunate that we still learn of torture, disappearances and wanton killings in some parts of the world. The international community has a fundamental duty to encourage respect for human rights and freedoms. Practices such as racism and racial discrimination, apartheid, exploitation of child labour and the like are all violations of human rights which are to be condemned and discouraged.
12.	Efforts to restructure the international economic order continue to be thwarted by theories tending to favour the haves and not the have-nots. Many of the industrialized countries continue to hide behind economic theories and monetary policies which place very little or no value on the lives of other people.
13.	My delegation views with intense shock the fact that in our present world many millions of people in Asia, Africa and Latin America continue to live in abject poverty, with unemployment and mass starvation. The problem of economic subservience is not the only humiliating constraint which faces the developing nations.
14.	As a member of the OAU and of the United Nations, my delegation strongly believes that the harmonious development of the African continent and its bargaining power would be greatly enhanced by closer economic co-operation and development between African States and the rest of the third world countries, particularly in the fields of trade, industry, agriculture and natural resources. My country therefore welcomed the Treaty establishing the Preferential Trade Area for eastern and southern African countries, negotiated under the auspices of ECA.
15.	Allow my delegation to place on record the mention of one of our vital contemporary economic institutions in Africa, the Southern African Development Co-ordination Conference. The international community should not lose sight of its importance. It is an expression, in practical terms, of the political will of the Governments and peoples of the nine member States to improve their development and eventually assert their economic independence. It is through the Conference that we shall be able to dictate the course of our socio-economic development on the basis of the profound knowledge of our needs and actual conditions and inspired by our own ethics of development.
16.	It may well be said that over the past three years our country has suffered the worst economic set-backs in history as a result of the years of severe drought and a catastrophic cyclone, Domoina, evidence of which is well documented in a recent United Nations study dated 17 August 1984. In that report, the Secretary-General observed that:
"The total losses to the Swazi economy represent an amount equivalent to 45 per cent of total annual government expenditure or 12 per cent of the country's gross domestic product. This is a major set-back to Swaziland after many years of substantial developmental progress and represents a burden that in proportional terms would jeopardize the growth of even the most developed country."
17.	These two calamities left an indelible mark of devastation on our fragile economy, to say nothing of all the great works of post-independence Swaziland that were completely washed away in less than three days of heavy rainfall—our modern, technologically constructed roads and bridges, houses, schools, offices and intensive agriculture networks, and to say nothing of the loss of precious human lives and of livestock. Economic experts have also stated that over $100 million will be needed for the rehabilitation and reconstruction of our roads and bridges that were badly damaged by cyclone Domoina.
18.	On the other hand, the disastrous situation of my country's economy was compounded when Swaziland was inundated with an unprecedented influx of refugees early this year. It is a fact that maintenance of the refugees places a heavy burden on the country's resources, already exhausted by years of severe drought and by cyclone Domoina.
19.	However, these multiple problems have not deterred the Kingdom of Swaziland from honouring its international obligations under the Charter of the United Nations and the Convention relating to the Status of Refugees, for we are still committed to offering all possible humanitarian assistance to all genuine refugees. We are also grateful to the United Nations and other organs that continue rendering assistance to the fragile economy of Swaziland.
20.	It is now a known fact that it was not only Swaziland that sustained drought conditions recently, but 23 countries of Africa. This has led to acute shortages of food and medicines, which have resulted in the deaths of millions of people, more especially children and the elderly. A good number of countries have come to the aid of Africa, and we thank them for their efforts. However, the problem is far from being solved. My delegation urges those that have food and money to lend a helping hand. The countries affected are trying their best to improve their economies, difficult as that is. As time goes on, we hope to be in a position to stand on our own feet and to feed our people.
21.	Permit my delegation to reaffirm my Government's policy, the modern foundations of which were laid down by our late beloved King Sobhuza II. Our policy is based on concrete factors of pragmatism rather than narrow political and ideological expediency. The Government of the Kingdom of Swaziland remains committed to the sacred principles enshrined in the charter of the OAU and the Charter of the United Nations respected by the non-aligned countries, particularly the principles concerning the self-determination and independence of peoples under colonial rule and all other forms of oppression. We wish to reiterate Swaziland's commitment to the settlement of disputes by peaceful negotiation and non-use of force as wisely advocated by our late King. Thus, we salute the salient features of Chapter VI, in particular Article 33, of the Charter of the United Nations which advocate the pacific settlement of disputes.
22.	Therefore, my Government is inspired by the noble principles of peace, democracy, freedom and justice. It is my Government's objective to enhance the economic and social welfare of our people, in unity, freedom and love for one another. Our people are resolved to ensure that our generation enjoys the fruits of peace, unity and stability while respecting the dignity and freedom of the individual.
23.	My delegation wishes to state that, as a peace- loving nation, the Kingdom of Swaziland is greatly perturbed by the major conflicts that characterize the contemporary international political scene.
24.	My country views with great alarm the continued conflicts in the Middle East. We recognize the difficulties in attaining international peace and security, and wish to appeal to the conflicting parties to exercise both moral and political constraint.
25.	My delegation is very much concerned about Lebanon. We commend the people of Lebanon for their untiring efforts towards the continuation of their socio-economic and political development. My delegation remains firmly convinced that peace in Lebanon can be brought about only through the complete withdrawal of all foreign forces from its territory. Only then will the Lebanese be in control of their own destiny.
26.	The ongoing war in the Persian Gulf is also a cause of great concern to the international community. My delegation humbly urges Iran and Iraq to exercise moral restraint and resolve their differences through peaceful contacts. My country calls upon Member States of that region to adhere to Article 2, paragraph 3, of the Charter of the United Nations, in order to safeguard international peace, security and justice.
27.	In pursuance of world peace and security, it is important that we refer to the sensitive political situation that continues to divide North and South Korea. My delegation submits that the reunification of Korea is a matter to be decided by the Koreans themselves, in direct inter-Korean negotiations. It remains for the United Nations to continue to encourage the resumption of those talks without preconditions or external interference.
28.	With regard to the conflicts in South-East Asia and South-West Asia, the Kingdom of Swaziland firmly supports the urgent call for all States concerned to exercise both political and moral restraint to avoid any further endangerment of peace and security in that troubled region. We call for respect for national sovereignty and territorial integrity and for non-interference in the internal affairs of States. Above all, we are convinced of the urgent need to bring about a relaxation of tensions through a solution providing for the withdrawal of all foreign forces from that region.
29.	My delegation fully shares the grave concern over the unresolved problems and continuing conflicts in Latin America and the Caribbean. Further, we make an appeal to the parties involved to respect the principles of the Charter of the United Nations. Above all, it should be clearly noted that history shows that violence, apart from being a true exercise in self-destruction, has never profited anybody. We welcome the efforts of the Contadora Group in seeking a permanent solution to these problems.
30.	The situation prevailing in Africa, particularly in those areas which are of major concern to the OAU, continues to disturb us profoundly. My Government is deeply perturbed by the conflicts in Chad and Western Sahara. We share the agony of our brothers and sisters who continue to suffer the terrible scourge of the bitter conflict. Above all, the Kingdom of Swaziland wishes to commend the good efforts of the OAU and the international community in their endeavours to find a genuine and permanent solution. We also wish to add our voice to those that have requested all the conflicting parties to exercise both moral and political restraint, for violence has never served as a basis for the peace and security of nations.
31.	Regarding the thorny problem of the serious contention prevailing in southern Africa, my delegation wishes to reaffirm its known policy based on the Kingdom of Swaziland's commitment to the noble principles and objectives of self-determination, national independence and majority rule for all peoples.
32.	My delegation wishes to thank and congratulate the Secretary-General, the front-line States and all ethers concerned for their relentless efforts in seeking a peaceful solution of the Namibian question. We stand committed to urgent implementation of Security Council resolution 435 (1978) concerning the independence of Namibia.
33.	The position of my country regarding the apartheid policies of the Government of South Africa remains unchanged. My delegation has stated our stand in previous years, and we continue to reiterate our Government's position that the Kingdom of Swaziland is unswervingly committed to the noble principles of non-racial democracy, non-alignment and complete respect for human dignity, justice and peaceful coexistence with all.
34.	Once again, it is my country's humble submission to the Assembly that the problem in South Africa can be solved only if all concerned, irrespective of the colour of their skins, their creeds or their ideological affiliations, will come to the negotiating table. Indeed, my country has deep-rooted faith in and commitment to the mission of peace, and adheres firmly to Article 1, paragraphs 2 and 3, of the Charter of the United Nations.
35.	We appreciate the efforts of the United Nations and the international community, the concern they show with regard to the problems of southern Africa and their clear understanding of the major handicaps facing the independent States which are neighbours of South Africa.
36.	The Government of the Kingdom of Swaziland welcomes the expression of the need to relax the tension between the two super-Powers and we support the call to resume these vital negotiations.
37.	In conclusion, my delegation wishes to reaffirm the Kingdom of Swaziland's trust and uncompromising faith in the United Nations. It is our sincerest belief that the United Nations remains the only apposite and appropriate international forum for finding solutions to major problems that beset contemporary international relations. It is therefore incumbent upon all of us as Member States to renew our commitment to the purposes and principles of the United Nations.
